      Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 1 of 42



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
        1515 Clay Street, 20th Floor
 8      P.O. Box 70550
        Oakland, CA 94612-0550
 9      Telephone: 510-879-0296
        Fax: 510-622-2270
10      E-mail: Anna.Rich@doj.ca.gov
      Attorneys for Plaintiff State of California, by and
11    through Attorney General Xavier Becerra

12
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16     STATE OF CALIFORNIA, DISTRICT OF                     Case No. 4:19-cv-04975-PJH
       COLUMBIA, STATE OF MAINE,
17     COMMONWEALTH OF                                      AMENDED DECLARATION OF
       PENNSYLVANIA and STATE OF                            JENNIFER VAN HOOK IN SUPPORT
18     OREGON,                                              OF PLAINTIFFS’ MOTION FOR A
                                                            PRELIMINARY INJUNCTION
19                                            Plaintiffs,

20           v.

21
       U.S. DEPARTMENT OF HOMELAND
22     SECURITY; KEVIN MCALEENAN, in his
       official capacity as Acting Secretary of
23     Homeland Security; U.S. CITIZENSHIP
       AND IMMIGRATION SERVICES; and
24     KENNETH T. CUCCINELLI, in his official
       capacity as Acting Director of U.S. Citizenship
25     and Immigration Services,

26                                          Defendants.

27

28

       AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                      Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 2 of 42



 1          I, Jennifer L. Van Hook, declare as follows:

 2          1.      I am Roy C. Buck Professor of Sociology and Demography at the Pennsylvania

 3   State University. I served as director of the Population Research Institute at Penn State from

 4   2011 through 2016 and co-editor of Demography, the official journal of the Population

 5   Association of America, from 2016-2019. Currently, I am the director of graduate studies in

 6   Sociology at Penn State. I am also a non-resident fellow at the Migration Policy Institute.

 7          2.      The facts stated herein are of my own personal knowledge, and I could and would

 8   competently testify to them.

 9                                      EXPERT BACKGROUND

10          3.      I am trained as a sociologist and demographer. I obtained a PhD in Sociology in

11   1996 from the University of Texas at Austin. I have an M.S. in Sociology from the University of

12   Wisconsin at Madison and B.A. from Carleton College. After obtaining my PhD, I worked at the

13   Urban Institute on projects related to education and program participation among immigrants. In

14   1999, I joined the faculty at Bowling Green State University, and then moved to Penn State

15   University in 2007.

16          4.      I have over 20 years of research experience analyzing large demographic data

17   sources on topics related to immigration. My publications have appeared in major sociology and

18   demography journals, including Demography, Journal of Health and Social Behavior, Social

19   Science and Medicine, Sociology of Education, Social Forces, and American Sociological

20   Review, and I have received external funding for my work from the National Institutes of Health,

21   the National Science Foundation, the Foundation for Child Development, the Russell Sage

22   Foundation, and the U.S. Census Bureau. In recognition of my contributions to research, I was

23   awarded the Clifford C. Clogg Award for Mid-Career Achievement in 2016 by the Population

24   Association of America, and I was elected to the Sociological Research Association in 2019.

25          5.      My work uses demographic methods to estimate the size, characteristics, and

26   dynamics of the foreign-born population. Since the mid-1990s, my research has focused on the

27   socioeconomic incorporation of immigrants, particularly on public assistance use, poverty, food

28   insecurity, school segregation, and family-level strategies for managing these challenges. Across
                                                      1
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 3 of 42



 1   multiple journal articles and book chapters, my colleagues and I documented the patterns and

 2   trends in public benefit use among immigrant groups in the United States. One study found that

 3   Mexican immigrant women who receive welfare tend to have shorter welfare spells and are more

 4   likely to exit welfare for work than their U.S.-born counterparts (Van Hook and Bean 2009). This

 5   study was published in American Sociology Review, the flagship journal of the American

 6   Sociological Association. I have attached a true and complete list of all of my publications over

 7   the past ten years as Exhibit B to this Declaration (those referenced here are bolded entries in my

 8   publication list).

 9           6.      My colleagues and I have also evaluated and improved estimates of the

10   unauthorized foreign-born population. This line of research resulted in several high-profile

11   publications, including new estimates of the size and heterogeneity of the unauthorized Mexican-

12   born population (Bean et al. 2001); the development of a new method and estimates of foreign-

13   born emigration (Van Hook et al. 2006; Van Hook & Zhang 2011) and coverage error (Van Hook

14   et al. 2014); new assessments of the quality of self-reported data on citizenship and legal status

15   (Van Hook and Bachmeier 2013; Bachmeier, Van Hook and Bean 2014); and monte carlo

16   simulations that tested a variety of legal status imputation approaches (Van Hook et al. 2015).

17   The work on legal status led to important innovations that have enabled researchers at the

18   Migration Policy Institute and elsewhere to produce estimates of the characteristics and

19   geographic distribution of the unauthorized population in greater detail than possible with earlier

20   methods. Attached is a true and correct copy of my curriculum vitae as Exhibit C to this

21   Declaration, which includes a complete list of my professional publications.

22           7.      I served as a member of the Census Advisory Committee of Professional

23   Organizations, PAA, from 2008 to 2011. I also served as an expert for the 2010 Census

24   Demographic Analysis Program (Net International Migration Team) and am currently serving on

25   the 2020 Census Demographic Analysis Program (Net International Migration Team). In such

26   capacities, I advise the Census Bureau on various issues related to the measurement of population

27   trends and immigrant characteristics.

28
                                                      2
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 4 of 42



 1          8.         I have also served as an expert witness in State of New York v. United States

 2   Department of Commerce at the Federal District Court for the Southern District of New York,

 3   November 5, 2018. I provided a written report and live testimony regarding the impact the

 4   addition of a question on citizenship will have on the accuracy of the 2020 U.S. Census.

 5          9.         I was asked by Counsel to bring my scientific expertise and experience to bear on

 6   the question of the disparate impacts of the Public Charge Rule issued by the Department of

 7   Homeland Security on August 14, 2019 (the “Public Charge Rule” or “Rule”). 84 Fed. Reg.

 8   41,292. Based on my experience, training, knowledge, and education, I offer expert opinions on

 9   the disparate impact of the Public Charge Rule. I hold my opinions in this case to a strong degree

10   of professional certainty.

11                                        SUMMARY OF OPINIONS

12          10.       My analyses of the disparate impact of the public charge Rule focuses primarily on

13   the aspects of the Rule related to the Totality of Circumstances (TOC) test, omitting any public

14   benefit use as a factor. I use recently-adjusted Lawful permanent residents (LPRs) and legal

15   nonimmigrants (LNI) as a proxy for assessing what their risk level would be were they to adjust

16   under the new public charge Rule. My analyses point to a number of key findings regarding these

17   noncitizen groups:

18                                          THE UNITED STATES

19                    Latinos are more likely to be at risk of being deemed inadmissible by the TOC test
                       than Asians and Whites. Blacks are also more likely to be at risk but to a lesser
20                     degree than Latinos.
21
                      Mexicans/Central Americans and, to a lesser degree, those from the Caribbean are
22                     much more likely to be at high risk of being deemed inadmissible by the TOC test
                       than those of European origin. Other groups (South Americans, Middle
23                     Easterners/Central Asians, sub-Saharan Africans, and South/East Asians) are also
                       at significantly higher risk than those of European origin, but lower risk than
24                     Mexicans/Central Americans and those from the Caribbean.
25                                         STATE OF CALIFORNIA
26
                      Latinos are more likely to be at risk of being deemed inadmissible by the TOC test
27                     than Whites. Blacks and Asians also are more likely to be at risk than Whites, but
                       to a lesser degree than Latinos.
28
                                                        3
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 5 of 42


                   Mexicans/Central Americans are much more likely to be at risk of being deemed
 1                  inadmissible by the TOC test than those of European origin. Other groups (South
                    Americans, Middle Easterners/Central Asians, sub-Saharan Africans, and
 2
                    South/East Asians) are also significantly more likely to be at risk than those of
 3                  European origin, but less likely than Mexicans/Central Americans.

 4                 Members of vulnerable groups (namely the working poor, the disabled, those with
                    limited English proficiency, those living in large households, and the elderly)
 5                  would face very high risks of being deemed inadmissible by the TOC test. By
                    definition, nearly all would be at least some risk and two out of five or more may
 6
                    be at high risk because they often have multiple negative factors and few positive
 7                  factors. The DACA-eligible population is also more likely to be at risk of being
                    deemed inadmissible than the average applicant, but to lesser degree than the
 8                  groups listed above.
 9
            11. I conducted several sensitivity analyses and found that my findings were robust to
10
     alternative measures and specifications. First, I found that the findings about the disparate
11
     impacts of the Rule were consistent regardless of whether or not I included public benefit use as a
12
     negative factor in the TOC test. This suggests that even if potential applicants use public benefits
13
     prior to admission (which is unlikely due to non-LPR’s ineligibility for most federally funded
14
     public benefits), my conclusions are unlikely to be different.
15
            12. Second, I found that the conclusions regarding the disparate impacts of the Rule are
16
     consistent across measures of the risk of inadmissibility. The share of potential applicants
17
     defined to be at “high” risk does vary across measures due to the ambiguousness of the Rule
18
     regarding the precise number and combination of factors required for a public charge designation.
19
     It is precisely because of this ambiguity that I do not attempt to predict the precise share of
20
     individuals who would be deemed inadmissible. Instead, I confine my opinion to comparisons of
21
     the relative risks of inadmissibility designations between groups, and my conclusions about
22
     relative risks are consistent regardless of how I measured risk.
23
            13. Third, I found that the conclusions are robust to the inclusion of other foreign-born
24
     groups such as new arrivals LPRs and unauthorized immigrants, in the analysis. While I found
25
     that the share with high, medium, and low risk of inadmissibility differs somewhat depending on
26
     which groups are in the analysis, the key findings reported here concerning Latino-White
27
     disparities in risk of inadmissibility are consistent regardless of whether I included or excluded
28
                                                       4
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 6 of 42



 1   the other foreign-born groups in the analysis. In fact, the Latino-White disparities reported here

 2   are conservative relative to the disparities that would be observed had I included the other

 3   foreign-born groups in the analysis.

 4              14. Overall, I have a high degree of confidence in the conclusions that Latinos,

 5   Mexicans/Central Americans, and to a lesser degree other non-White and non-European origin

 6   groups, are more likely to experience risk of being deemed inadmissible by the TOC test than are

 7   Whites and applicants of European origin. This finding holds for the entire United States and for

 8   California. Vulnerable groups in California—the working poor, the disabled, those with limited

 9   English proficiency, those living in large families, the elderly—also face an elevated risk of

10   inadmissibility determinations (I did not provide estimates for these groups for the entire United

11   States).

12                                       OVERVIEW OF ANALYSIS

13              15.    Under the Immigration and Nationality Act (INA) Section 212(a)(4),

14   inadmissibility based on public charge grounds is currently determined by the statute’s “totality of

15   the circumstances” test (TOC), which includes, at minimum, consideration of the following

16   factors: (1) age; (2) health; (3) family status; (4) assets, resources, and financial status; and (5)

17   education and skills. 8 U.S.C. § 1182(a)(4)(B). The public charge inadmissibility grounds

18   applies when noncitizens are applying for admission to the United States or to adjust to a LPR

19   status. In addition, DHS currently considers public benefits in public charge determinations that

20   include cash benefits for income maintenance or institutionalization for long-term care, such as

21   General Assistance, Temporary Assistance for Needy Families (TANF), and Social Security

22   Income (SSI).1

23              16.    On October 10, 2018, the U.S. Department of Homeland Security (DHS) issued a

24   Notice of Proposed Rulemaking that proposed to expand the definition of public charge.2

25              17.    On August 14, 2019, the Department for Homeland Security issued the final Rule.3

26              1
              Field Guidance on Deportability and Inadmissibility on Public Charge Grounds, 64 Fed.
27   Reg. 28,689 (May 26, 1999).
            2
              83 Fed. Reg. 51,114.
28          3
              84 Fed. Reg. 41,292.
                                                    5
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 7 of 42


     I.    THE RULE’S ENUMERATED PUBLIC BENEFITS AND FACTORS
 1
            18.      The Rule, among other things, establishes a list of new enumerated public benefit
 2
     programs (in addition to the previously considered cash benefits) and a set of positive and
 3
     negative factors that are considered when determining a noncitizen’s inadmissibility on public
 4
     charge grounds. The Rule is forward-looking and seeks to determine, through the TOC test, not
 5
     only whether an applicant used an expanded set of public benefits, but also whether they are more
 6
     likely than not to use public benefits in the future.
 7
           A.     Federally-funded Programs
 8
            19.      New federally-funded programs include: (1) Medicaid, with certain exceptions; (2)
 9
     Supplemental Nutrition Assistance Program (SNAP); (3) Section 8 housing; (4) Section 8
10
     Housing Assistance under the Housing Choice Voucher Program; (5) Section 8 Project-Based
11
     Rental Assistance; and (6) Federal Public Housing.
12
           B.     Heavily-weighted negative factors
13
                  (1) Economic Inactivity: The noncitizen is “not a full-time student and is authorized
14                    to work, but is unable to demonstrate current employment, recent employment
                      history, or a reasonable prospect of future employment;”4
15

16                (2) Public Benefit Use: The noncitizen has “received or has been certified or
                      approved to receive one or more public benefits, as defined in § 212.21(b)
17                    [including Medicaid, Supplemental Nutrition Assistance Program (SNAP), Section
                      8 housing, Section 8 Project-Based rental assistance, Federal public housing, SSI,
18                    and TANF or other state income-support means-tested programs] for more than 12
                      months in the aggregate within any 36 month period prior to the…application;”5
19
                  (3) Health Condition: The noncitizen “has been diagnosed with a medical condition
20
                      that is likely to require extensive medical treatment or institutionalization or that
21                    will interfere with the alien’s ability to provide for himself or herself, attend
                      school, or work; and…is uninsured and has neither the prospect of obtaining
22                    private health insurance, or the financial resources to pay for reasonably
                      foreseeable medical costs;”6 and
23
                  (4) Previous Public Charge Finding: The noncitizen “was previously found
24                    inadmissible or deportable on public charge grounds.”7
25
            4
26            8 C.F.R. §212.22(c)(1)(i).
            5
              8 C.F.R. §212.22(c)(1)(ii).
            6
27            8 C.F.R. §212.22(c)(1)(iii).
            7
              8 C.F.R. §212.22(c)(1)(iv).
28
                                                         6
      AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 8 of 42


           C.     Heavily-weighted positive factors
 1
                  (1) Household Income: The noncitizen has a “household income, assets, or resources,
 2                    and support…of at least 250 percent of the Federal Poverty Guidelines [(FPG)];”8
 3                (2) Employment Income: The noncitizen is authorized to work and is currently
 4                    employed in a legal industry with an annual income…250 percent of the Federal
                      Poverty Guidelines [(FPG)] for the [applicant’s] household size;”;9 and
 5
                  (3) Private Insurance: The noncitizen “has private health insurance…private health
 6                    must be appropriate for the expected period of admission, and does not include
                      health insurance for which the [applicant] receives subsidies in the form of
 7                    premium tax credits under the [ACA].”Coverage by private health insurance, not
                      purchased with ACA subsidies like premium tax credits.10
 8
           D.     Additional Factors & Considerations
 9
            20.      Additionally, pursuant to the statute, age, health, family status, assets, resources,
10
     and financial status, and education and skills must also be considered when determining whether
11
     an applicant is “more likely than not” to become a public charge in the future.11 The weight given
12
     to these factors when compared to the new list of heavily weighted negative/positive factors is
13
     unclear.
14
            21.      The Rule is ambiguous about the precise number or combination of positive and
15
     negative factors that will lead to an applicant being deemed inadmissible, or the degree to which
16
     heavily weighted factors are likely to override several other negative or positive factors. It states:
17
     “The presence of a single positive or negative factor, or heavily weighted negative or positive
18
     factor, will never, on its own, create a presumption that an applicant is inadmissible as likely to
19
     become a public charge or determine the outcome of the public charge inadmissibility
20
     determination. Rather, a public charge inadmissibility determination must be based on the totality
21
     of the circumstances presented in an applicant’s case.” 84 Fed. Reg. 41,295.
22
           E.     Factors Exempted from Consideration Under Rule12
23
                  (1) Public benefits received by family members
24

25          8
              8 C.F.R. §212.22(c)(2)(i).
            9
26            8 C.F.R. §212.22(c)(2)(ii).
            10
               8 C.F.R. §212.22(c)(2)(iii).
            11
27             8 C.F.R. §212.22(b).
            12
               The final Rule exempts from consideration the following public benefit programs and
28
                                                        7
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 9 of 42



 1                (2) Medicaid use by Children under 21 or Pregnant women, including 60 days after13

 2                (3) Children’s Health Insurance Program (CHIP)

 3                (4) Women, Infants, and Children (WIC) Program

 4                (5) Medicare Part D Low Income Subsidy

 5                (6) ACA Marketplace coverage subsidies14

 6          22.      Finally, pursuant to §§207(c)(3) and 209(c) of the Act, 8 U.S.C. §§1157(c)(3),

 7   1159(c), certain categories of noncitizens are exempt from the public charge test, such as refugees

 8   and asylees. The complete list of noncitizens who are not affected by the public charge test is

 9   included and attached to this Declaration as Exhibit D.

10   II.   STRUCTURE OF ANALYSIS

11          23.      I was asked by Counsel to bring my scientific expertise and experience to bear on

12   the question of the disparate impacts of the new Rule, particularly its impact on the share of

13   applicants for LPR status who would be at risk of being denied admission (i.e. adjustment) due to

14   the Rule’s expanded definition of the meaning of public charge, by race/ethnicity and nationality,

15   for the entire United States and separately for the State of California. I was also asked to assess

16   the impact on certain vulnerable groups in California: the elderly, working poor, disabled, limited

17   English proficient, those with large household size, and the DACA-eligible population.

18   III. METHODOLOGY

19          24.      To assess the likely impact of the Rule on the number of immigrants granted LPR

20   status, I followed the approach taken by Capps and his colleagues at the Migration Policy

21   Institute (2018) (hereafter the “Capps study”).15 They analyzed recently-arrived LPRs in the

22
     receipt thereof. Some of these benefits were to be considered in the Department’s proposed
23   rulemaking issued on October 10, 2018. In the final Rule, the Department determined that these
     benefits would not in fact be considered.
24           13
                8 C.F.R. §212.21(b)(5)(iv). Additionally, Emergency Medicaid, Medicaid services
     provided under the Individuals with Disabilities Education Act (IDEA) and school-based services
25
     are also exempt.
             14
26              With respect to purchase of private insurance as a heavily weighted positive factor, the
     Rule requires this not be purchased with any ACA premium tax credits. See 84 Fed. Reg. 41,506;
27   8 C.F.R. §213.1(c)(2).
             15
                Capps, Randy, Mark Greenberg, Michael Fix, and Jie Zong. 2018. “Gauging the
28
                                                       8
      AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 10 of 42



 1   American Community Survey (ACS) to answer this question. When they conducted their study,

 2   the final Rule had not yet been made public, so they evaluated the likely impacts of the draft of

 3   the proposed public charge rule that was leaked in January and March 2018 by Vox.16 They

 4   found that the leaked public charge rule could dramatically change the national origin make-up of

 5   immigrants who are granted LPR status. This would happen because the application of negative

 6   and positive factors according to the leaked rule could lead to Latinos being deemed inadmissible

 7   more often than other groups.

 8         A.     Test Group: Potential Applicants

 9          25.     Counsel asked me to analyze the share of LPR applicants who may be deemed

10   inadmissible due to the application of the Rule. To do this, I examined the characteristics of those

11   who adjusted as LPRs (“adjustees”) over the last five years. I also included legal nonimmigrants

12   (LNI) in my analysis, which includes temporary visas holders, such as student or special skilled

13   worker visas. Under the new Rule, LNIs must demonstrate a new condition—that they have not

14   accepted public benefits since their initial admission into the country—when they are seeking to

15   extend their visa status or change their visa category. Under the old rule, when extending or

16   changing their visas, LNI members were not subject to any public charge determination or

17   condition. I estimated the percentage of these noncitizens who would be vulnerable to being

18   deemed inadmissible if their case were evaluated under the expanded criteria of the Public Charge

19   Rule, specifically focusing on the TOC test and its several factors, regardless of any public

20   benefits use. This percentage represents the additional impact of the Public Charge Rule above

21   and beyond any pre-existing admission criteria before 2019.

22

23

24   Impact of DHS’ Proposed Public-Charge Rule on U.S. Immigration.” Migration Policy Institute:
     Washington, DC. https://www.migrationpolicy.org/research/impact-dhs-public-charge-rule-
25
     immigration.
             16
26              https://docs.google.com/viewerng/viewer?url=https://cdn.vox-
     cdn.com/uploads/chorus_asset/file/10188201/DRAFT_NPRM_public_charge.0.pdf and
27   https://apps.washingtonpost.com/g/documents/world/read-the-trump-administrations-draft-
     proposal-penalizing-immigrants-who-accept-almost-any-public-benefit/2841/
28
                                                      9
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 11 of 42


           B.       American Community Survey Dataset
 1
            26.       I rely primarily on data obtained from the 2013-2017 years of the ACS17. The
 2
     ACS is a very large survey that is continuously conducted by the U.S. Census Bureau across all
 3
     communities in the United States. An important strength of the ACS is that it has a very large
 4
     sample size and therefore supports analyses of recently-adjusted LPRs for the nation as well as
 5
     for California for small-sized national origin groups. The Capps study also relied on the ACS for
 6
     this reason.
 7
            27.       I limit my analysis to adults age 18 years and older, who compose 90 percent of
 8
     the sample of adjustees and LNIs18. I also limited my analysis to those adjustees who adjusted
 9
     status in the last five years and had lived in the country no more than ten years, or in the case of
10
     LNIs, arrived in the country in the previous five years. In addition, I exclude from my analysis
11
     foreign-born persons who are unlikely to be LPR applicants (i.e., unauthorized immigrants,
12
     although there may exist pathways to adjustment for this group under family-based petitions), and
13
     those who are exempt from the Public Charge Rule (refugees, asylees, parolees, those admitted
14
     under a Special Immigrant Visa, Cuban and Haitian entrants and asylum seekers, TPS,
15
     NACARA, American Indians born in Canada, and qualified aliens who had worked in the U.S.
16
     for 40 or more quarters). I was unable to remove other exempt categories (e.g., VAWA,
17
     Amerasians, Special Immigrant Juveniles) because the ACS lacks the information necessary to
18
     identify them. I use the same methodology and computer algorithms as the Migration Policy
19
     Institute developed and uses for identifying these groups.19 These methods are well documented
20
            17
                I downloaded the ACS data from the IPUMS-USA archive (Steven Ruggles, Sarah
21
     Flood, Ronald Goeken, Josiah Grover, Erin Meyer, Jose Pacas and Matthew Sobek. IPUMS
22   USA: Version 9.0 [dataset]. Minneapolis, MN: IPUMS, 2019.
     https://doi.org/10.18128/D010.V9.0).
             18
23              Sensitivity analyses show no substantive differences in the results for adults versus both
     children and adults (see Figure 11)
24           19
                Many of the exempt categories are dropped from my analysis by virtue of the fact that I
     include only recently-arrived immigrants in my analysis; by definition, this means that most TPS,
25
     NACARA, Ameriasians, and qualified aliens are excluded from my sample. Refugees and
26   asylees are identified as individuals who were born in countries and arrived in years during which
     over 40% of the immigrants from those country-year combinations were admitted as refugees or
27   over 20% are admitted as asylees, special immigrant visa holders, and Cuban and Haitian entrants
     (prior to 2017). Non-immigrants are identified as noncitizens who arrived in the last six years
28
                                                      10
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 12 of 42



 1   and validated. I assessed how sensitive the results are to the decision to exclude these groups in

 2   supplementary analyses by comparing the results with results that do not exclude the likely

 3   unauthorized and exempted groups from the sample. These analyses show that analyses that

 4   exclude these individuals produces conservative estimates of Latino-White disparate impacts of

 5   the Rule.

 6          28.      After excluding the aforementioned groups, the sample includes a large number of

 7   LPRs who adjusted status in the last five years, or in the case of LNI adults, arrived in the United

 8   States in the past five years: 106,572 in the entire United States and 26,815 in California. For

 9   brevity, I refer to this group as “potential applicants” as they constitute the pool of people who are

10   likely to have recently adjusted status or who could seek to adjust their status in the near future

11   (such as LNIs). The large sample sizes make it possible to examine the impact of the Rule with

12   precision by race/ethnicity and national origin for the nation as a whole and for California

13   separately.

14         C.      Public Charge Factors Identified

15          29.      I created measures that indicate whether potential applicants would be at risk of

16   being classified as having negative and positive factors according to the 2019 Public Charge Rule

17   if they were to apply for LPR status.

18

19
     whose occupations and family/household characteristics are congruent with the eligibility criteria
20   for specific nonimmigrant visa categories, such as foreign-student, diplomat, au pair, and high-
     tech worker. For example, foreign students must be enrolled in post-secondary school, not
21
     working, not on public assistance, and if married, their spouse must not be employed. Adjustees,
22   new arrivals, and other (residual) foreign-born are identified using a unique imputation
     methodology as developed and validated by myself and James D. Bachmeier and used by the
23   Migration Policy Institute for their estimates (Van Hook et al. 2015; Capps, Bachmeier, and Van
     Hook 2018). This methodology assigns noncitizens in the ACS an immigration status (adjustee,
24   new arrival, other) by linking the ACS data to the Survey of Income and Program Participation,
     which includes a question on immigrants’ legal status, using multiple imputation methods. For a
25
     more detailed description of this methodology, see Batalova, Jeanne, Sarah Hooker, and Randy
26   Capps. 2014. “DACA at the Two-Year Mark: A National and State Profile of Youth Eligible and
     Applying for Deferred Action.” Migration Policy Institute: Washington, DC, available online at
27   https://www.migrationpolicy.org/research/daca-two-year-mark-national-and-state-profile-youth-
     eligible-and-applying-deferred-action.
28
                                                      11
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 13 of 42



 1          30.        Using the ACS data, I am able to measure the following factors.20 It is important

 2   to note that ACS survey data is limited by how the questions have been posed or categorized. I

 3   note these parameters below.

 4                1.     Heavily-weighted negative factors

 5                (1) The ACS included measures of means-tested public assistance receipt in the past
                      year (TANF or other means-tested income assistance,21 SSI, and current receipt of
 6                    Medicaid, or other means-tested health benefits22). Women who gave birth in the
 7                    past year are not counted as having a negative factor if they receive Medicaid;23 I
                      did not include food assistance (e.g, SNAP) because the ACS measures food
 8                    assistance at the household level rather than individual level24 and the Public
                      Charge Rule specifies that individual receipt—not receipt of benefits by family
 9                    members—is to be considered. Because most noncitizen applicants are ineligible
                      for all of the federally funded public benefits programs listed in the Rule, and the
10                    limitations of the ACS measures of public assistance that I describe further below,
11                    I exclude public benefit use from my main assessment of risk but I do consider SSI,

12

13          20
                  I exclude the heavily weighted negative factor of having been previously found to be
14   inadmissible or deportable on public charge grounds, as these individuals are not identified in the
     data sample.
15
              21
                 Individuals were asked whether they received “Any public assistance or welfare
     payments from the state or local welfare office.”
16            22
                 The ACS questionnaire asks respondents, whether they received “Medicaid, Medical
     Assistance, or any kind of government- assistance plan for those with low incomes or a
17   disability.” The ACS data does not provide a breakdown of federally funded Medicaid coverage
18   alone, only whether respondents answered yes or no to that question (subpart d.). NOTE: The
     public charge Rule does not consider state-funded Medicaid receipt or emergency Medicaid as a
19   negative factor, only federally-funded Medicaid. In addition, Medicaid programs vary across
     states, and individuals may not be aware of what type of coverage program they are enrolled in—
20   whether it is a state-only or federally-funded program—when responding to this question. For
     example, in California, all Medicaid is known as “Medi-Cal,” both federally funded Medicaid and
21
     state-funded Medicaid. State-funded Medicaid is made available for undocumented noncitizens
22   under Medi-Cal.
              23
                  ACS available data does not capture women’s pregnancy term or length of coverage
23   during pregnancy. Data indicate whether a woman gave birth in past year and the age of the child
     only in years, not months.
24            24
                  The ACS questionnaire asks: “did you or any member of this household receive benefits
     from the Food Stamp Program or SNAP”? In contrast, the TANF, SSI, and Medicaid measures
25
     are more clearly ascribed to the individual rather than to the individual’s family, asking: When
26   reporting SSI and TANF income, individuals are instructed to report only the share of income that
     they personally received. With regard to Medicaid, ACS respondents are asked “is this person
27   CURRENTLY covered by…Medicaid, Medical Assistance, or any kind of government-assistance
     plan for those with low incomes or a disability” (italics added).
28
                                                       12
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 14 of 42


                      TANF, and Medicaid benefit use in my sensitivity analyses below. The Capps study
 1                    omitted public benefit use in their analysis for the same reason.
 2               (2) Health condition (having at least one chronic condition or functional limitation25
 3                   and not having private health insurance or an income that is 250% of FPG or
                     greater, not counting public assistance income); and
 4
                 (3) Economic inactivity (not attending school and not employed or in the armed forces
 5                   among adults age 16+, excluding persons age 18+ who are the parent of a pre-
                     school child or who live with a parent with one or more functional limitations
 6                   (primary care givers under the Rule)).
 7               2.     Other negative factors:
 8               (1) Low income (<125% of FPG; <100% of FPG for active armed forces personnel
 9                   and their spouse and children; this measure excludes public assistance income).
                     The Rule indicates that assets for low income applicants would be considered, so I
10                   excluded low-income immigrants with assets that could possibly be liquidated in
                     times of need, namely those who own a home free and clear and those who
11                   reported more than $2,500 income from investments (at a 4% interest rate, this
                     implies a principle greater than $60,000, which is more than 250% of the FPG for
12                   a family of four);
13
                 (2) Low skills (having less than a high school degree);
14
                 (3) Low English proficiency (speaking English “not well” or “not at all”)26; the Rule is
15                   unclear about the definition of low English proficiency; I used the definition used
                     in the Capps study;
16
                 (4) Age-related criteria (being 62 or older and having an income that is less than 125%
17                   of the FPG, not counting public assistance income; 100% FPG is used as cut-off
18                   for armed services personnel and their spouse and children); and

19               (5) Large household size (the Rule is unclear about the meaning of large household. I
                     defined large household size as 6 or more persons, which is more than twice the
20                   average U.S. household size in 2017, 2.54).

21

22

23          25
                These conditions include whether individuals have serious difficulty “concentrating,
     remembering, or making decisions” (cognitive difficulty), “walking or climbing stairs”
24   (ambulatory difficulty), “doing errands alone such as visiting a doctor's office or shopping”
     (independent living difficulty), “dressing or bathing” (self-care difficulty), “seeing even when
25
     wearing glasses” (vision difficulty), and being deaf or having a hearing difficulty.
             26
26              ACS measures limited English proficiency by asking respondents who report speaking a
     language other than English at home to indicate how well they speak English: “very well,”
27   “well,” “not well” or “not at all.” Based on these responses, I consider “not well” or “not at all”
     to indicate low English proficiency.
28
                                                      13
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 15 of 42


                  3.     Heavily weighted positive factors:
 1
                  (1) High household income (250% of FPG or higher, excluding public assistance
 2                    income);
 3                (2) Currently working with individual earnings greater than 250% of FPG for a single
 4                    adult; and

 5                (3) Private health insurance coverage27.

 6                4.     Three-Tier Inadmissibility Risk Scale

 7          31.        Because the Rule is ambiguous about the number or combination of factors that

 8   would lead to an inadmissibility designation, I provide variety of estimates to gauge the disparate

 9   impact of the Rule. First, I present the percentage of each group that would be classified as

10   having each of the negative and positive factors separately. Second, I developed a three-tiered

11   risk scale (high, medium, low) to summarize the number and weight of positive and negative

12   factors. This scale gives greater weight to strongly-weighted negative and positive factors than

13   the other negative factors. It also takes into consideration how positive factors may offset

14   negative factors, and it accounts for the statement in the Rule that a single negative factor would

15   be insufficient for a public charge designation. The high-risk group is defined as having a

16   combination of at least one heavily weighted negative factor or two more other negative factors,

17   and having no positive factors at all. As shown in Supplemental Table S1, 10.7 percent of the

18   potential applicants in the high-risk group have a health condition, 31.3 percent are economically

19   inactive, 63.5% are low income, 64.3% are low skilled, and 78.5% have low English proficiency.

20   The medium risk group is defined as having a combination of negative and positive factors or

21   having only one non-heavily-weighted negative factor. It is unclear whether their positive factors

22   are enough to outweigh their negative factors, so their risk level is uncertain. This group is less

23   likely to have heavily-weighted negative factors and other negative factors than the high-risk

24   group and has at least one positive factor (38.5% have high household income, 3.9% are working

25   with high earnings, and 70.6% have private health insurance). Finally, the low-risk group is

26   defined as having no negative factors at all. This group is also the most likely to have positive
            27
27            With regard to private insurance, ACS data provides when respondent is covered by
     “Insurance purchased directly from an insurance company (by this person or another family
28   member).”
                                                   14
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 16 of 42



 1   factors (77.7% high household income, 49.0% working with high earnings, and 88.2% have

 2   private health insurance).

 3          32.     This three-tiered risk scale has broad categories that are simply intended to

 4   differentiate low, medium, and high risk. Due to the ambiguity of the Rule, it is difficult to

 5   predict the share of individuals within each risk category that would be deemed inadmissible by

 6   the TOC test. Because the Rule is unclear about the ways in which negative and positive factors

 7   would be considered in combination, however, I also tested alternative measures in sensitivity

 8   analyses.

 9   IV.   ANALYSIS LIMITATIONS

10          33.     It is important to note the limitations of the ACS measures. I was unable to

11   examine credit scores, whether the applicant received a fee waiver, or their relationship to their

12   sponsor, or their sponsor’s financial information, because this information was not collected in

13   the ACS. The ACS also does not contain measures of public benefit use that are consistent with

14   those used by Rule for making a public charge determination. I was also unable to measure

15   participation in SNAP because, as noted in ¶ 30 above, ACS measures food assistance at the

16   household level rather than individual level. Additionally, I was unable to measure participation

17   in public housing or rental assistance because the ACS does not collect data on these programs.

18          34.     Notably important, is that the public assistance/benefits measures do not capture

19   participation in these programs during the 36-month period prior to when noncitizens applied for

20   LPR status. Instead, the TANF and SSI measures pertain to the 12 months prior to the interview,

21   and the Medicaid measure reflects current health insurance coverage (and is further limited by its

22   grouping with other public health insurance benefits). This distinction is important because very

23   few adjustees or LNIs would have been eligible to receive federal public assistance prior to their

24   adjustment to LPRs, or under a LNI status. In fact, it is highly likely that federal public benefit

25   use for the potential applicants in my sample was very low in the 36 months prior to their

26   application. Apart from refugees and asylees (whom I exclude from my analysis), this group is

27   ineligible for most federally public assistance programs newly listed in the Rule, including all

28   federally funded cash assistance programs (SSI, TANF, General Assistance), SNAP, and
                                                    15
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 17 of 42



 1   Medicaid (although non-LPRs may receive emergency medical services), and federal public

 2   housing assistance. In short, and as noted in the Rule, most potential applicants become eligible

 3   for these federal programs enumerated in the Rule only after obtaining LPR status, and even then,

 4   many must wait several years before becoming eligible (the specific rules vary by program and

 5   state).

 6         A.        Survey of Income and Program Participation

 7             35.     I conducted supplementary analyses of the 2008 Survey of Income and Program

 8   Participation (SIPP) to help illustrate this point. The SIPP is a small-sized Census survey28

 9   designed in part to measure public assistance trends for the U.S. population. I rely on the ACS

10   rather than the SIPP for my main analysis because of ACS’s greater sample size. Nevertheless,

11   the SIPP can provide useful insights about immigrants’ welfare history. One unique feature of

12   the SIPP is that it collects data on when an individual started receiving SNAP, TANF/AFDC, and

13   SSI. Additionally, the 2008 SIPP included information on whether and when LPRs adjusted

14   status. I examined the 2008 SIPP to see what percentage of adjustees reported having received

15   any of these types of assistance prior to their year of adjustment to LPR status. The results

16   confirm that very few adjustees received cash assistance prior to the time of adjustment (0.6

17   percent AFDC/TANF and 0.9 percent SSI, and neither estimate is significantly different from

18   zero). A small but statistically significant share reported receiving SNAP (4 percent), which may

19   reflect receipt by eligible household members rather than receipt by the LPR applicant.

20         B.        Sensitivity Analysis

21             36.     I evaluated the sensitivity of the results to the inclusion of public benefit use as a

22   negative factor. On the one hand, public benefit use is weighted heavily in the Rule, and the Rule

23   will consider whether immigrants have not just received but also “applied for, [or] been certified

24   to receive” public benefits as evidence suggesting a likelihood of future receipt, as well as utilize

25
               28
26            For example, the 2008 SIPP interviewed 10,501 foreign-born individuals in its first
     wave. While this sample size is typical among social science surveys (and large compared with
27   most public opinion polls), it is small relative to the ACS, which samples about 1 percent of the
     U.S. population, over 3 million individuals, every year. The large sample size of the ACS is the
28   primary reason I use it for my primary analyses.
                                                        16
      AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 18 of 42



 1   this as a negative evaluation of their financial status, 8 C.F.R. § 212.22(b)(4)(i)(E); 8 C.F.R. §

 2   212.21(e). On the other hand, the ACS does not adequately capture public benefit receipt in the

 3   precise time period specified by the Rule and is therefore not a good data source to evaluate the

 4   share of applicants who would be found to have used public benefits for 12 months of the last 36

 5   months prior to application. It is for this reason that I confine my analysis to the disparate

 6   impacts of the forward-looking TOC portion of the Rule. Moreover, my analysis of the SIPP data

 7   suggests that immigrants’ use of federal public benefits prior to their adjustment, was very rare,

 8   and future immigrants are likely to avoid using all public benefits in response to the Rule,

 9   including food assistance, public health insurance, and housing assistance, which should drive

10   public benefit use down further still.

11          37.     Considering the flaws of the ACS public benefits measures, the fact that

12   immigrants are ineligible for public benefits prior to adjustment, and that their use of public

13   benefits during the most relevant time period is likely to be very low, I decided to exclude public

14   benefits use as one of the negative factors in my main assessment of risk. The Capps study

15   omitted public benefits from their analysis for the same reason. My estimates therefore represent

16   conservative estimates of risk. However, in supplemental analyses, I provide some estimates of

17   risk that account for immigrants’ current use Medicaid and use of TANF and SSI in the previous

18   year in order to test how different the results would be if I were incorrect in my assumption that

19   immigrants do not use public programs prior to their adjustment as LPRs. These estimates

20   represent upper-bound estimates of the impact of the Rule.

21          38.     As noted above, I also tested the sensitivity of the results to the inclusion of

22   different immigrant status groups in the analysis, and I assessed the sensitivity of the results

23   across different measures of risk of inadmissibility.

24         C.     Groups Identified

25          39.     Among the noncitizen population sample identified, I distinguish among the

26   following racial-ethnic groups: Latino, and non-Latino White, Black, and Asian, based on

27   Census racial and ethnic classifications (which does not currently include a category for Middle

28   Eastern/North African). I also distinguish among the following national origin groups based on
                                                    17
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 19 of 42



 1   the respondent’s place of birth: Mexicans and Central Americans, Caribbeans, South Americans,

 2   those from Middle East and Central Asia29, sub-Saharan Africans, South/East Asians, and those

 3   from Europe or countries that were predominately settled by Europeans (Canada and Oceania–

 4   i.e., mostly Australia and New Zealand), whom I refer to as “European-origin.” It should be

 5   understood that my analysis pertains to groups of noncitizens, as I have identified them above.

 6            40.     Counsel also requested estimates for the following vulnerable groups: working

 7   poor (defined as those in families with at least one fulltime worker yet a family income less than

 8   125% FPG), the disabled (having at least one functional limitation), those with limited English

 9   proficiency (speaking English “not very well” or “not at all”), those living in large households

10   (>=6 persons), the elderly (age 65+), and DACA-eligible persons (I used the same definition as

11   used by MPI in their report on the DACA-eligible population30).

12         D.       Data Sampling

13            41.     All estimates generated from randomly-selected samples such as the ACS are

14   subject to uncertainty due to sampling variability. This means that if we were to draw another

15   independent sample of equal size, there is a chance that we would obtain different results.

16   However, we can quantify how much the estimates are likely to vary by calculating standard

17   errors (SE). Larger standard errors signal more uncertainty about the estimates than smaller

18   standard errors. I provide standard errors for all of the estimates in a set of appendix tables (A1-

19   A9).31

20
              29
                Afghanistan, Armenia, Azerbaijan, Bahrain, Cyprus, Iran, Iraq, Israel, Jordan, Kuwait,
21   Lebanon, Oman, Palestine, Gaza Strip, West Bank, Qatar, Saudi Arabia, Syria, Turkey, United
22   Arab Emirates, Yemen, Pakistan, Republic of Georgia, Kazakhstan, Kirghizia, Tadzhik,
     Turkmenistan, Uzbekistan, Algeria, Egypt, Libya, Morocco, Sudan, Tunisia, and Western Sahara.
23
             30
                Batalova, Jeanne, Sarah Hooker, and Randy Capps. 2014. “DACA at the Two-Year
     Mark: A National and State Profile of Youth Eligible and Applying for Deferred Action.”
24   Migration Policy Institute: Washington, DC, available online at
     https://www.migrationpolicy.org/research/daca-two-year-mark-national-and-state-profile-youth-
25   eligible-and-applying-deferred-action.
             31
26              I estimated the standard errors using the 80 replicate weights as recommended by the
     U.S. Census Bureau for the ACS (https://usa.ipums.org/usa/repwt.shtml). I also adjust for
27   uncertainty related to the multiple imputation of immigrants’ LPR status using Reuben’s Rules
     (Rubin, D. B. 1987. Multiple imputation for nonresponse in surveys. New York, NY: John Wiley
28   and Sons).
                                                       18
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 20 of 42



 1          42.       I use the standard errors to estimate 95 percent confidence intervals, which provide

 2   a more intuitive indicator of how much the estimates are likely to vary. 95% confidence intervals

 3   can be interpreted as the range within which we are 95% confident that the true value falls. If we

 4   were to draw 100 equal-sized samples, the true value would fall within the 95% confidence

 5   interval about 95 times. I indicate the 95% confidence intervals with error bars for all the

 6   estimates shown in Figures 1-9.

 7          43.       I also use the standard errors to compare the characteristics of two groups by

 8   conducting “t-tests.” These tests assess the likelihood that two groups are significantly different

 9   from one another on a given characteristic and that the difference observed between the groups is

10   not due to sampling variability. A difference between two groups is considered to be statistically

11   significant if the absolute difference in the estimate is greater than 1.96 times the standard error of
                                       2          2
12   the difference, where 𝑆𝐸𝑑𝑖𝑓𝑓 = √𝑆𝐸𝑔𝑟𝑜𝑢𝑝 1 +𝑆𝐸𝑔𝑟𝑜𝑢𝑝 1 . I denote with asterisks (*) in the tables

13   the results of t-tests to signify the instances whereby groups are significantly different from a

14   reference group (i.e., Whites in analyses of racial/ethnic differences, and European-origin in

15   analyses of national origin differences). In analyses of the vulnerable groups (e.g., working poor,

16   disabled, elderly, etc.), I tested whether each group was significantly different from the average

17   applicant given that the different groups overlapped in their membership and there was therefore

18   no common reference group for those analyses.

19                                                RESULTS

20   I.    RESULTS FOR THE ENTIRE UNITED STATES POPULATION

21          44.       Excluding refugees, asylees, and parolees, an average of 383 thousand people

22   adjusted to LPR status each year,32 cumulating to 1.9 million, over the last five years. Two-thirds

23   of these adjustees qualified under family-sponsored or immediate relatives of U.S. citizens

24   preferences. About 37% come from Asia, 19% from Mexico, 22% from other Latin American

25   countries, 15% from Europe, Canada, or Oceania, and 6% from Africa. Additionally, as of

26   FY2016, there were about 2.3 million legal nonimmigrants living in the country.33 In what
            32
27               Office of Immigration Statistics, Immigration Yearbook (various years), Table 6.
            33
                 Baker, Bryan. 2018. Nonimmigrants residing in the United States: Fiscal Year 2016.
28
                                                       19
      AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 21 of 42



 1   follows, I provide an assessment of disparate risk posed to these groups of noncitizens posed by

 2   the implementation of the Rule.

 3          45.       I first present estimates of the percentage with negative and positive factors by

 4   race/ethnicity for potential applicants in Table 1 and Figure 1a. Recall that the term “potential

 5   applicants” here refers to recently-arrived adjustees and LNIs. Looking first at the heavily

 6   weighted negative factors, we see only small racial/ethnic differences. Latino and Black potential

 7   applicants are significantly more likely to have a health condition although the share with a health

 8   condition is low for all groups (3.4%, 2.2%, and 1.1% for Latino, Blacks, and Whites,

 9   respectively).

10          46.       Turning next to the other negative factors, Latino, Black, and Asian potential

11   applicants are significantly more likely to have low income, be low skilled, low English

12   proficiency, and a large household size compared with Whites. Latinos are the most likely of the

13   four groups to have these negative factors: 35.7% are low income, 42.3% are low skilled, 53.7%

14   have low English proficiency, and 20.5% have large households; comparable estimates for

15   Whites are, respectively: 21.2%, 4.9%, 10.6%, and 5.1%. The only negative factor for which

16   racial/ethnic minorities have a significant advantage relative to Whites is that Asians are less

17   likely to be 62 or older, but the share with this age-related negative factor is very low—1.6% or

18   less—for all groups.

19          47.       With respect to the heavily-weighted positive factors, Latino and Black potential

20   applicants are significantly less likely than Whites to have a household income greater than 250%

21   of FPG (28.6%, 40.6% for Latino and Blacks, respectively, compared with 61.1% among

22   Whites), to work and have earnings above 250% FPG (7.6%, 12.5%, and 33.2% for Latino,

23   Blacks, and Whites, respectively), and to have private health insurance (33.2%, 57.7%, and

24   80.3% for Latino, Blacks, and Whites, respectively). Asians are much more similar to Whites on

25   these characteristics than are Latinos and Blacks, and are even significantly more likely than

26   Whites to have private health insurance.

27

28   Office of Immigration Statistics, Department of Homeland Security.
                                                    20
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 22 of 42



 1          48.     Looking next at the three-tiered inadmissibility risk scale at the bottom of Table 1

 2   and in Figure 1a, 40% of Latino potential applicants are in the high-risk category, meaning that

 3   they have no positive factors combined with at least one heavily-weighted negative factor or at

 4   least two other negative factors. This is over three times as high as among Blacks (13%), and

 5   about eight times higher as among Asians (5%) and Whites (6%). Only 22% of Latino potential

 6   applicants are in the low-risk category (having no negative factors), compared with 47% among

 7   Blacks, 52% among Asians, and 59% among Whites. This means that about four out of five

 8   Latinos would experience at least some risk of being deemed inadmissible, and about two out of

 9   five would face high risk.

10          49.     To summarize, the data presented in Table 1 and Figure 1a suggests that, even

11   without considering public benefits use, Latino potential applicants would experience the greatest

12   risk of being deemed inadmissible due the implementation of the Rule. Latino’s higher risk is

13   due to their higher likelihood of having other negative factors such as low income, low skills, and

14   low English proficiency, and less often having positive factors to offset the negative factors.

15   Black potential applicants would experience the next highest risk. Compared with Latino

16   applicants, they are less likely to be low-skilled and to have low English proficiency, and more

17   often have high incomes and private health insurance. Finally, Asian and White applicants would

18   experience the lowest risks due to a combination of less often having negative factors and more

19   often having positive factors.

20          50.     I next present estimates of risk by national origin for the entire United States in

21   Table 2 and Figure 2a. The patterns are similar to the results for racial-ethnic groups because of

22   the way that racial/ethnic categories tend to overlap with world regions. One benefit of breaking

23   out the results by national origin, however, is that it permits a separate evaluation of Middle

24   Eastern and South Asian potential applicants, many of whom are classified as “White” in the

25   ACS’s racial-ethnic classification.

26          51.     With regard to the heavily-weighted negative factors, and like the results in Table

27   1, very few potential applicants have health conditions, and all non-European groups, except

28   those from the Caribbean, are either less likely than European-origin applicants to be economic
                                                       21
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 23 of 42



 1   inactive or are no different from them. Those from the Caribbean are more likely than European-

 2   origin applicants to be economically inactive by about five percentage points. Additionally, all

 3   non-European groups are significantly more likely to have low income, low skills, low English

 4   proficiency (except sub-Saharan Africans, many of whom come from English-speaking

 5   countries), and a large household size compared with applicants of European origin. Applicants

 6   from Mexico/Central America stand out as particularly low income (38.2%), low skilled (49.5%),

 7   low English proficient (58.1%), and likely to live in large households (23.0%). For European-

 8   origin applicants, these figures are, respectively: 16.2%, 4.2%, 7.5%, and 4.9%. Middle

 9   Eastern/Central Asian applicants also are likely to have low household income (36.3%).

10          52.     Non-European-origin groups are also significantly less likely than potential

11   applicants of European origins to have heavily-weighted positive factors. Applicants from

12   Mexico/Central America and the Caribbean stand out as among the least likely to have a

13   household income greater than 250% of FPG, to work with earnings above 250% FPG, and to

14   have private health insurance. South/East Asians are the most advantaged among the non-

15   European groups (for example, their rate of private health insurance coverage is not statistically

16   different from European-origin applicants), but they are still significantly less likely to have high

17   household income and earnings than European-origin applicants.

18          53.     Considering the three-tiered risk scale (Figure 2a), all of the non-European-origin

19   groups are significantly more likely to be at the high-risk categories of being deemed

20   inadmissible, and significantly less likely to be in the low-risk category, compared with

21   European-origin applicants. Mexicans/Central Americans would face the highest risks under the

22   Rule. 45% are in the high-risk category and only 17% are in the low-risk category. Caribbean

23   applicants also experience high risk of being deemed inadmissible; 26% are in the high-risk

24   category, and only 31% are in the low-risk category. Applicants from South/East Asia experience

25   lower risk (5% are high-risk and 53% are low-risk). Finally, European-origin applicants face the

26   lowest risk (4% are high-risk and 64% are low-risk).

27          54.     Overall, the results in Table 2 and Figure 2a suggest that potential applicants from

28   Europe, Canada, or Oceania (i.e., Australia and New Zealand) would experience the least risk of
                                                     22
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 24 of 42



 1   being deemed inadmissible due the implementation of the Rule due to the TOC test. In contrast,

 2   Mexicans and Central Americans would experience the greatest risk.

 3          55.     To summarize, my analysis finds that in the United States, even without

 4   accounting for public benefit use, Latinos and Mexican/Central Americans are at substantially

 5   higher risk for being deemed inadmissible under the Rule compared with Whites and European-

 6   origin applicants. They are at higher risk not so much because they are more likely to have

 7   heavily-weighted negative factors, but rather because they are more likely to have multiple

 8   “other” negative factors and they have few heavily-weighted positive factors to offset these

 9   negative factors. Other groups would also be impacted by the Rule, but to a lesser degree,

10   including Blacks, Asians, Caribbeans, South Americans, sub-Saharan Africans, and Middle

11   Easterners and Central Asians. The risks faced by these groups may be even higher than depicted

12   here because the ACS does not permit me to measure all of the positive and negative factors.

13   II.   RESULTS FOR CALIFORNIA

14          56.     Over the past five years, about 432 thousand Californians adjusted to LPR status,

15   not counting refugees and asylees.34 About 52% come from Latin America and 37% from Asia.

16   Additionally, as of FY2016, there were about 410 thousand legal nonimmigrants living in the

17   state.35 Below, I provide an assessment of disparate risk posed to these groups by the Rule.

18          57.     Table 4 and Figure 4a shows the percentages of potential applicants in California

19   with negative and positive factors by race/ethnicity. There are small racial/ethnic differences on

20   the heavily weighted negative factors that I was able to measure. Latinos potential applicants are

21   significantly more likely to have a health condition although the share with a health condition is

22   4% or less for all groups. Also, Latinos and Asians are significantly more likely than Whites to

23   be economically inactive, but the differences (about 3 percentage points in each case) are

24   substantively small.

25

26          34
               Office of Immigration Statistics. Profiles on Legal Permanent Residents: State (2013-
27   2014, 2015, 2016, and 2017)
            35
               Baker, Bryan. 2018. Nonimmigrants residing in the United States: Fiscal Year 2016.
28   Office of Immigration Statistics, Department of Homeland Security.
                                                      23
      AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 25 of 42



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19          58.     Turning next to the other negative factors, Latino, Black, and Asian potential

20   applicants tend to be more likely to have other negative factors compared with Whites, including

21   low income (Latinos and Blacks), low skills (Latinos, Blacks, and Asians), low English

22   proficiency (Latinos and Asians), and large households (Latinos, Blacks, and Asians). Latinos

23   are the most likely of the four groups to have these negative factors: 40.5% are low income,

24   52.4% are low skilled, 61.6% have low English proficiency, and 28.0% have large households;

25   comparable estimates for Whites are, respectively: 21.8%, 3.9%, 9.0%, and 4.8%. There were no

26   significant racial/ethnic differences in the share with the age-related negative factor.

27          59.     Of all four racial/ethnic groups, Latinos are also the least likely to have heavily-

28   weighted positive factors. They are significantly less likely than Whites to have a household
                                                     24
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 26 of 42



 1   income greater than 250% of FPG (23.4% versus 64.2% among Whites), to work and have

 2   earnings above 250% FPG (3.9% versus 36.9% among Whites), and to have private health

 3   insurance (26.0% versus 80.0% among Whites). Blacks are the second-most disadvantaged group

 4   and Asians are more similar Whites on these characteristics, although they too show significant

 5   disadvantages relative to Whites on all three positive factors.

 6          60.     Looking next at the three-tiered risk scale (Figure 4a), 48% of Latino potential

 7   applicants are in the high-risk category, meaning that they have no positive factors combined with

 8   at least one heavily-weighted negative factor or at least two other negative factors. This is over

 9   four times as high as among Blacks (11%), Asians (8%) and Whites (6%). Only 15% of Latino

10   potential applicants are in the low-risk category (having no negative factors), compared with 50%

11   among Blacks, 49% among Asians, and 61% among Whites. This means that about 85% of

12   Latinos would experience at least some risk of being deemed inadmissible, and about half would

13   face high risk due to the application of the TOC test.

14          61.     To summarize, the data presented in Table 4 and Figure 4a suggests that in

15   California, Latino potential applicants would experience the greatest risk of being deemed

16   inadmissible due the implementation of the Rule. Latino’s higher risk is due not because they are

17   more likely to have heavily-weighted negative factors, but rather because they are more likely to

18   have multiple other negative factors such as low income, low skills, and low English proficiency,

19   and they less often have positive factors to offset the negative factors.

20          62.     I next present estimates of risk by national origin for California in Table 5 and

21   Figure 5a. With regard to the heavily-weighted negative factors, Mexican/Central American and

22   Middle Eastern/Central Asian and South/East Asian applications are more likely to have health

23   conditions than European-origin potential applicants (4.1%, 4.6%, and 1.2% versus 0.6%,

24   respectively), although these differences are substantive small. Also, Mexicans/Central

25   Americans, Middle Eastern/Central Asian, and South/East Asians are more likely—by about four

26   to five percentage points – to be economic inactive than European-origin potential applicants.

27

28
                                                       25
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 27 of 42



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19          63.     All non-European groups are also significantly more likely to have low income,

20   low skills, low English proficiency (except sub-Saharan Africans, many of whom come from

21   English-speaking countries). Applicants from Mexico/Central America stand out as particularly

22   low income (41.7%), low skilled (54.8%), low English proficient (63.6%), and likely to live in

23   large households (29.0%). For European-origin applicants, these figures are quite a bit lower,

24   17.1%, 2.8%, 4.7%, and 4.8%, respectively. Middle Eastern/Central Asian applicants also are the

25   most likely to have low household income (33.9%, versus 17.1% among European-origin

26   applicants).

27          64.     The non-European-origin groups are also significantly less likely than European-

28   origin potential applicants to have heavily-weighted positive factors. Applicants from
                                                     26
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 28 of 42



 1   Mexico/Central America and Middle East/Central Asia are among the least likely to have a

 2   household income greater than 250% of FPG, to work with earnings above 250% FPG, and to

 3   have private health insurance.

 4          65.     Considering the three-tiered risk scale, all of the non-European-origin groups are

 5   significantly more likely to be at the high-risk category of being deemed inadmissible, and

 6   significantly less likely to be in the low-risk category, compared with European-origin applicants.

 7   Mexicans/Central Americans would face the highest risks under the Rule. Half are in the high-

 8   risk category and only 13% are in the low-risk category. European-origin applicants face the

 9   lowest risk (only 3% are high-risk and 67% are low-risk).

10          66.     Overall, the results in Table 5 and Figure 5a suggest that in California, European-

11   origin potential applicants would experience the least risk of being deemed inadmissible due the

12   implementation of the TOC portion of the Rule, and Mexicans and Central Americans would

13   experience the largest impact.

14          67.     Finally, I present results for vulnerable groups in California, as requested by

15   Counsel in Table 6 and Figure 6a, namely the working poor, the disabled, those with limited

16   English proficiency, those living in large households, the elderly, and DACA-eligible. I also

17   included estimates for all potential applicants for comparison purposes. With respect to the

18   heavily-weighted negative factors, the disabled are very likely to have a health condition

19   combined with the lack of health insurance or low income (53.3%), and both the disabled (59.5%)

20   and elderly (87.9%) have very high rates of economic inactivity.

21

22

23

24

25

26   ///

27   ///

28   ///
                                                     27
      AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 29 of 42



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19          68.     These groups are also likely to have other negative factors, sometimes by

20   definition. For example, 95.7% working poor have low income (the figure is not 100% because

21   certain groups with household incomes less than 125% FPG are not treated as having a negative

22   factor, such as those in the armed forces and those with assets), 100% of limited English

23   proficient have a “limited English proficiency” negative factor, and 100% of those in a large

24   household have a “large household” negative factor. Yet many people in these groups have other

25   negative factors too, which further compounds their risk. For example, 61.6% of the working

26   poor, 66.3% of the disabled, and 56.3% of those in large households, and 70.6% of the elderly

27   also have low English proficiency.

28
                                                     28
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 30 of 42



 1          69.     These groups are also less likely to have a positive factor relative to the average

 2   applicant, which makes it more difficult to offset their negative factors. Among the working

 3   poor, for example, only 23.2% have private health insurance. The other groups tend to be

 4   somewhat more likely to have high household income, especially the elderly (52.7%, which is

 5   higher than the average applicant at 48.3%), but the share who have private health insurance is

 6   31% or less in all cases, compared with 58.9% for the average applicant.

 7          70.     Considering the three-tiered risk scale, members of all of the vulnerable groups are

 8   significantly more likely to be in the high-risk category of being deemed inadmissible, and

 9   significantly less likely to be in the low-risk category, compared with the average applicant. The

10   working poor would face the highest risks under the Rule. Two-thirds are in the high-risk

11   category and virtually none are in the low-risk category. The disabled, the limited English

12   proficient, those in large families, and the elderly also face high risks, with the share in the high-

13   risk category ranging from 41% to 53%. DACA-eligible persons are slightly less likely to be in

14   the high-risk category (28%) and much more likely to be in the low-risk category (30%).

15          71.     To summarize, my analysis finds that in California, Latinos, Mexicans/Central

16   Americans, the working poor, disabled, limited English proficient, those with large families, and

17   the elderly are all at significantly higher risk for being deemed inadmissible under the Rule than

18   other groups, particularly Whites and European-origin applicants. These disadvantages are

19   largely due to the fact that many of these groups are more likely to have multiple other negative

20   factors such as low income, low skills, low English proficiency and large families, and are less

21   likely to have positive factors such as high household income, high earnings, and private health

22   insurance to offset the negative factors. Of all the racial/ethnic and national origin groups

23   examined, Latinos and Mexicans/Central Americans would be most impacted by the Rule.

24   III. SENSITIVITY ANALYSIS

25          72.     The proceeding analyses assessed the risk of being deemed inadmissible due to the

26   Rule posed to recently-adjusted LPRs and legal nonimmigrants because they represent the pool of

27   people who are most likely to be impacted by the Rule. How would the assessment change if

28   other groups were included the assessment, namely new arrivals—who could face similar scrutiny
                                                   29
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 31 of 42



 1   when they apply for admission at a foreign consulate—and the unauthorized—some of whom

 2   could also seek to adjust their status? Supplemental Table S2 shows the share in each risk

 3   category (excluding public benefit use) by race/ethnicity for three groups:

 4          Group 1: recently-adjusted LPRs and legal nonimmigrants (just as used in the analyses
                     presented above);
 5

 6          Group 2: recently-adjusted LPRs, legal nonimmigrants, and new arrivals; and

 7          Group 3: all recently-arrived foreign-born except for those exempt from the Rule (e.g.,
                     refugees and asylees).
 8
            73.        Results show some variations across the groups. Among Latinos, the group for
 9
     whom I observe the greatest levels of risk, the share in the high-risk category increases as the
10
     analysis expands to include new arrivals and other (likely unauthorized) foreign born (39.7%,
11
     41.1%, and 45.0% in Groups 1, 2, and 3, respectively). Additionally, the difference between
12
     Latinos and Whites in the share in the high-risk group increases across groups (24.9%, 31.5%,
13
     and 33.3% for Groups 1, 2, and 3, respectively). This suggests that the results presented in Tables
14
     1-9 and Figures 1-9 represent conservative estimates of the disparate impacts of the Rule. Had I
15
     expanded the analysis to include other potentially-impacted groups rather than focus only on
16
     adjustees and LNIs, I would have found even larger shares of Latinos in the high-risk category
17
     and even larger disparities between Latinos and Whites in the level of risk.
18
            74. I also evaluated the sensitivity of the results to the way that risk of inadmissibility is
19
     measured, that is, whether current public benefit use is considered and how the positive and
20
     negative factors are summarized. I tested four different measures in Figure 10. The measures I
21
     tested include:
22
           Measure 1: Number of negative factors (e.g., 1, 2, 3 or more). This is a simple count of the
23
                      number of negative factors and is similar to the risk measure in the Capps
24                    study.

25         Measure 2: Number of negative factors while having no positive factors. This measure is
                      an elaboration of the first risk measure. It considers whether the applicant has
26                    a positive factor, which could balance out a negative factor. Persons are coded
                      as having no heavily weighted positive factors while having 1, 2, or 3 or more
27
                      negative factors.
28
                                                      30
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 32 of 42


           Measure 3 No positive factors and at least one heavily negative factor. This measure
 1                   focuses only on the heavily weighted factors and ignores the other factors in
                     the TOC test.
 2

 3         Measure 4 Three-tiered risk scale (high, medium, low). This is the scale developed and
                     used in my analysis.
 4

 5          75. I constructed two versions of each risk measure, one that includes current public

 6   benefit use as a heavily-weighted negative factor, and another that excludes it. As shown in

 7   Figure 10 and Supplemental Table S3, the share of individuals designated as being at risk differs

 8   depending on which risk measure is used. The measures that account for the number of negative

 9   factors (measures 1, 2, and 4) tend to show more gradations and higher levels of risk than the

10   dichotomous measure that focuses only on the heavily-weighted factors (Risk Measure 3a and

11   3b). Additionally, the measures that account for current public benefit use tend to show higher

12   shares in the high-risk category. For example, 39.7% of Latinos are classified as being at high

13   risk when public program use is not considered, and this increases to 42.1% when it is.

14          76. Nevertheless, all measures – whether they account for public program use or not –

15   show statistically significantly higher levels of risk among Latinos than Whites. Additionally,

16   Blacks are consistently shown to face moderate levels of risk (more than Whites but less than

17   Latinos), regardless of which measure is used. Notably, the difference between Whites and

18   Latinos in the share in the high-risk group is nearly identical when public programs are excluded

19   and when they are included. For example, the Latino-White gap in the high-risk category of the

20   three-tiered risk scale is 34.8 percentage points when public benefits are considered, and 34.1

21   percentage points when they are not.

22   IV.   CONCLUSIONS
23          77. My analyses of the disparate impact of the public charge Rule, focusing on the TOC

24   test, on recently-adjusted LPRs and legal nonimmigrants point to a number of key findings:

25          The United States:

26                 Latinos are more likely to be at risk of being deemed inadmissible by the TOC test
                    than Asians and Whites. Blacks are also more likely to be at risk but to a lesser
27
                    degree than Latinos.
28
                                                     31
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 33 of 42


                   Mexicans/Central Americans and, to a lesser degree, those from the Caribbean, are
 1                  much more likely to be at high risk of being deemed inadmissible by the TOC test
                    than those of European origin. Other groups (South Americans, Middle
 2
                    Easterners/Central Asians, sub-Saharan Africans, and South/East Asians) are also
 3                  at significantly higher risk than those of European origin, but lower risk than
                    Mexicans/Central Americans and those from the Caribbean.
 4

 5          State of California:

 6                 Latinos are more likely to be at risk of being deemed inadmissible by the TOC test
                    than Whites. Blacks and Asians also are more likely to be at risk than Whites, but
 7                  to a lesser degree than Latinos.
 8
                   Mexicans/Central Americans are much more likely to be at risk of being deemed
 9                  inadmissible by the TOC test than those of European origin. Other groups (South
                    Americans, Middle Easterners/Central Asians, sub-Saharan Africans, and
10                  South/East Asians) are also significantly more likely to be at risk than those of
                    European origin, but less likely than Mexicans/Central Americans.
11
                   Members of vulnerable groups (namely the working poor, the disabled, those with
12
                    limited English proficiency, those living in large households, the elderly) would
13                  face very high risks of being deemed inadmissible by the TOC test. By definition,
                    nearly all would be at least some risk and two out of five or more may be at high
14                  risk because they often have multiple negative factors and few positive factors.
                    The DACA-eligible population is also more likely to be at risk of being deemed
15                  inadmissible than the average applicant, but to lesser degree than the groups listed
16                  above.

17          78. I conducted several sensitivity analyses and found that my findings were robust to
18   alternative measures and specifications. First, I found that the conclusions are robust to the
19   inclusion of other foreign-born groups such as new arrivals LPRs and unauthorized immigrants,
20   in the analysis. In fact, the Latino-White disparities reported here are conservative relative to the
21   disparities that would be observed had I included the other foreign-born groups in the analysis.
22   Second, I found that the findings about the disparate impacts of the Rule were consistent
23   regardless of whether or not I included public benefit use as a negative factor. This suggests that
24   even if potential applicants use public benefits prior to LPR adjustment (an unlikely possibility
25   given their ineligibility for most federally funded public benefits), the share in the high-risk group
26   would be slightly larger for most groups and large disparities in inadmissibility would still occur.
27   This also suggests that my assessments of the risk of inadmissibility—which omit public benefit
28
                                                      32
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 34 of 42
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 35 of 42



 1
                                              EXHIBIT B
 2

 3
                            PUBLICATIONS OF JENNIFER L. VAN HOOK
 4
           1.     Van Hook, Jennifer. Forthcoming. “Nominal versus Variable Approaches for
 5   Understanding Group Differences.” Ethnic and Racial Studies Review.
 6          2.     Bélanger, Alain, Patrick Sabourin, Guillaume Marois, and Jennifer Van Hook, and
     Samuel Vézina. 2019. “A Framework for the Prospective Analysis of Ethno-Cultural Super-
 7   Diversity.” Demographic Research.
 8          3.      Frisco, Michelle L., Jennifer Van Hook, and Robert Hummer. 2019. “Would the
     Elimination of Obesity and Smoking Reduce U.S. Racial/Ethnic/Nativity Disparities in Total and
 9   Healthy Life Expectancy?” Social Science and Medicine: Population Health.
10          4.     Frisco, Michelle L., Molly A. Martin, and Jennifer Van Hook. 2019.
     “Socioeconomic Status and Acculturation: Why Mexican-Americans are Heavier than Mexican
11   Immigrants and Whites.” Advances in Medical Sociology, “Immigration and Health”. Emerald
     Publishing Limited, pp. 71-96.
12
            5.      Frisco, Michelle L, Jennifer Van Hook, and Erin Baumgartner. 2019. “The weight
13   of school entry: Weight gain among Latino children of immigrants during the early elementary
     school years.” Demographic Research 40 (article 5): 95-120.
14
              6.    Van Hook, Jennifer. 2019. “Counting 11 Million Undocumented Immigrants is
15   Easier Than Trump Thinks.” The Conversation, July 18, 2019.
     https://theconversation.com/counting-11-million-undocumented-immigrants-is-easier-than-trump-
16   thinks-120459.
17         7.     Van Hook, Jennifer, Susan McHale, and Valarie King. (Eds.). 2018. Families and
     Technology. New York: Springer.
18
            8.     Dondero, Molly, Jennifer Van Hook, Michelle Frisco and Molly Martin. 2018.
19   “Dietary Assimilation among Mexican Children in Immigrant Households: Code-switching and
     Healthy Eating across Social Institutions.” Journal of Health and Social Behavior 59(4): 601-624.
20   (PMCID: PMC6495556)
21          9.   Capps, Randy, Julia Gelatt, Jennifer Van Hook, and Michael Fix. 2018.
     “Commentary on ‘The Number of Undocumented Immigrants in the United States: Estimates
22   Based on Demographic Modeling with Data from 1990-2016.’” PLOS-ONE 13(9), e0204199.
     (PMCID: PMC6150498)
23
            10.     Gelatt, Julia, Michael Fix, and Jennifer Van Hook. 2018. “People Leave
24   Footprints: Millions More Unauthorized Immigrants Cannot Be ‘Hidden’ in Data Estimates.”
     Migration Policy Institute, September 20, 2018. https://www.migrationpolicy.org/news/people-
25
     leave-footprints-millions-more-unauthorized-immigrants-cannot-be-hidden
26          11.     Van Hook, Jennifer. 2018. “Why the 2020 Census Shouldn’t Ask About Your
     Citizenship Status.” The Conversation, February 22, 2018. https://theconversation.com/why-the-
27   2020-census-shouldnt-ask-about-your-citizenship-status-91036
28
                                                    34
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 36 of 42


            12.    Van Hook, Jennifer, Susana Quiros, Molly Dondero, and Claire Altman. 2018.
 1   “Healthy Eating Among Mexican Immigrants: Migration in Childhood and Time in the U.S.”
     Journal of Health and Social Behavior 59(3): 391-410. (PMCID: PMC6416786).
 2
            13.     Randy Capps, James D. Bachmeier, and Jennifer Van Hook. 2018. “Estimating the
 3   Characteristics of Unauthorized Immigrants using US Census Data: Combined Sample Multiple
     Imputation.” The Annals of the American Academy of Political and Social Science 677(1), 165-
 4   179.
 5          14.     Burton, Linda, Damian Burton, Susan McHale, Valarie King, and Jennifer Van
     Hook. (Eds.). 2017. Boys and Men in African American Families. New York: Springer.
 6
              15.   Van Hook, Jennifer and Barrett Lee. 2017. “Diversity is on the Rise in Urban and
 7   Rural Communities, and it’s Here to Stay.” The Conversation, February 20, 2017.
     https://theconversation.com/diversity-is-on-the-rise-in-urban-and-rural-communities-and-its-here-
 8   to-stay-69095
 9         16.     Altman, Claire E., Jennifer Van Hook, and Jonathan Gonzalez. 2017. “Becoming
     Overweight Without Gaining a Pound: Weight Evaluations and the Social Integration of
10   Mexicans in the United States.” International Migration Review 51(1): 3-36.
11          17.    McHale, Susan M., Valarie King, Jennifer Van Hook, and Alan Booth. (Eds.).
     2016. Gender and Couple Relationships. New York: Springer.
12
              18.   Van Hook, Jennifer. 2016. “Counting 11 Million Undocumented Immigrants is
13   Easier Than You Think.” The Conversation, November 1, 2016.
     https://theconversation.com/counting-11-million-undocumented-immigrants-is-easier-than-you-
14   think-67921
15           19.    Frisco, Michelle L., Susana Quiros, and Jennifer Van Hook. 2016. “One Size May
     Not Fit All: How Obesity among Mexican-Origin Youth Varies by Generation, Gender, and
16   Age.” Demography 53(6): 2031–2043. (PMCID: PMC5138860)
17          20.   Van Hook, Jennifer, Susana Quiros, Michelle Frisco, and Emnet Fikru. 2016. “It is
     Hard to Swim Upstream: Dietary Acculturation among Mexican-origin Children.” Population
18   Research and Policy Review 35(2): 177-196. (PMCID: PMC4852553)
19          21.     Dondero, Molly and Jennifer Van Hook. 2016. “Generational Status,
     Neighborhood Context, and Mother-Child Resemblance in Dietary Quality in Mexican-origin
20   Families.” Social Science and Medicine 150: 212-220. (PMCID: PMC4733591)
21          22.      Altman, Claire E., Jennifer Van Hook, and Marianne Hillemeier. 2016. “What
     does self-rated health mean? Changes and variations in the association of obesity with objective
22   and subjective components of self-rated health.” Journal of Health and Social Behavior 57(1):
     39-58.
23
            23.    Amato, Paul R., Booth, Alan, McHale, Susan M., & Van Hook, Jennifer (Eds.).
24   2015. Families in an Era of Increasing Inequality: Diverging Destinies. New York: Springer.

25           24.    Zhou, Nan, Charrisa Cheah, Jennifer Van Hook, Darcy A. Thompson, Shelby S.
     Jones. 2015. “A Cultural Understanding of Chinese Immigrant Mothers' Feeding Practices: A
26   Qualitative Study.” Appetite 87: 160-167.

27          25.   Martin, Molly A., Jennifer Van Hook, and Susana Quiros. 2015. “Is
     Socioeconomic Incorporation Associated with a Healthier Diet? Dietary Patterns among
28
                                                    35
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 37 of 42


     Mexican-origin Children in the United States.” Social Science and Medicine 147: 20-29 (PMCID:
 1   PMC4689621).
 2          26.  Van Hook, Jennifer, James D. Bachmeier, Donna Coffman, and Ofer Harel.
     2015. “Can We Spin Straw Into Gold? An Evaluation of Immigrant Legal Status
 3   Imputation Approaches”. Demography 52(1): 329-354. (PMCID: PMC4318768)
 4          27.     Van Hook, Jennifer, Susana Quiros, and Michelle Frisco. 2015. “The Food
     Similarity Index: A Dimension of Dietary Acculturation Based on Dietary Recall Data”. Journal
 5   of Immigrant and Minority Health 17(2): 441-449 (PMCID: PMC4378569)
 6          28.   Bachmeier, James D., Jennifer Van Hook, and Frank D. Bean. 2014. “Can
     We Measure Immigrants’ Legal Status? Lessons from Two U.S. Surveys.” International
 7   Migration Review 48(2), 538-566. (PMCID:PMC4267286)
 8          29.    Van Hook, Jennifer, Frank D. Bean, James D. Bachmeier, and Catherine
     Tucker. 2014. “Recent Trends in Coverage of the Mexican-Born Population of the United
 9   States: Results from Applying Multiple Methods Across Time.” Demography 51(2): 699-726.
     (PMCID: PMC24570373)
10
            30.    Gubernskaya, Zoya, Frank D. Bean, and Jennifer Van Hook. 2013. “(Un)Healthy
11   Immigrant Citizens: Naturalization and Activity Limitations in Older Age” Journal of Health and
     Social Behavior 54(4): 427-443. (PMCID: PMC3969823)
12
             31. Van Hook, Jennifer, and James D. Bachmeier. 2013. “How Well Does the
13   American Community Survey Count Naturalized Citizens?” Demographic Research 29(1),
     1-32. (PMCID: PMC3783022)
14
            32.      Van Hook, Jennifer and Claire E. Altman. 2013. “Using Discrete-time Event
15   History Fertility Models to Simulate Total Fertility Rates and Other Fertility Measures.”
     Population Research and Policy Review 32(4), 585-610. (PMCID: PMC3734869)
16
           33.    Tucker, Catherine, and Jennifer Van Hook. 2013. “Surplus Chinese Men:
17   Demographic Determinants of the Sex Ratio at Marriageable Ages in China.” Population and
     Development Review 39(2): 209-230. (PMCID: PMC3734869)
18
             34.   Van Hook, Jennifer, Claire Altman, and Kelly Balistreri. 2013. “Global Patterns in
19   Overweight Among Children and Mothers in Less Developed Countries.” Public Health Nutrition
     16(4): 573-581. (PMCID: PMC3422412)
20
            35.     Capps, Randy, Bachmeier, James D., Fix, Michael, & Van Hook, Jennifer. 2013.
21   A demographic, socioeconomic, and health coverage profile of unauthorized immigrants in the
     United States. Washington, DC: Migration Policy Institute.
22
            36.    Bean, Frank D., Susan K. Brown, Mark A. Leach, James D. Bachmeier, and
23   Jennifer Van Hook. 2013. "Unauthorized Mexican migration and the socioeconomic integration
     of Mexican Americans." Pp 341-374 in Diversity and disparities: America enters a new century
24   (John Logan, Editor). New York: Russell Sage Foundation.

25          37.     Van Hook, Jennifer, Nancy S. Landale, and Marianne M. Hillemeier. 2013. Is the
     United States Bad for Children’s Health? Risk and Resilience Among Young Children of
26   Immigrants. Washington, DC: Migration Policy Institute.

27          38.    Bean, Frank D, Brown, Susan K, Leach, Mark A, Bachmeier, James D, & Van
     Hook, Jennifer. 2013. Unauthorized Mexican Migration and the Socioeconomic Integration of
28
                                                   36
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 38 of 42


     Mexican Americans: research report, US2010: Discover America in a New Century, Russell Sage
 1   Foundation.
 2          39.    Cheah, Charissa and Jennifer Van Hook. 2012. “Chinese and Korean Immigrants'
     Early Life Deprivation: An Important Factor for Child Feeding Practices and Children's Body
 3   Weight in the United States.” Social Science and Medicine 74(5): 744–752. (PMCID:
     PMC22265872)
 4
             40.    Van Hook, Jennifer, Elizabeth Baker, Claire E. Altman, and Michelle Frisco.
 5   2012. “Canaries in a Coalmine: Immigration and Obesity among Mexican-origin Children.”
     Social Science and Medicine 74(2): 125–134. (PMCID: PMC3259272)
 6
            41.   Van Hook, Jennifer and Claire Altman. 2012. “Competitive Food Sales in Schools
 7   and Childhood Obesity: A Longitudinal Study.” Sociology of Education 85(1): 23-39. (PMCID:
     PMC3352595)
 8
             42.   Glick, Jennifer E. and Jennifer Van Hook. 2011. “Does a house divided stand?
 9   Kinship and continuity of shared living arrangements.” Journal of Marriage and the Family
     73(5): 1149–1164. (PMCID: PMC3258516)
10
            43.    Scheitle, Chris, Jenn Buher-Kane, and Jennifer Van Hook. 2011. “Demographic
11   Imperatives and Religious Markets: Considering the Individual and Interactive Roles of Fertility
     and Switching in Group Growth.” Journal for the Scientific Study of Religion 50(3): 470-482.
12   (PMCID: PMC3267579)
13         44.    Balistreri, Kelly Stamper and Jennifer Van Hook. 2011. “Trajectories of
     Overweight among US School Children: A focus on social and economic characteristics.”
14   Maternal and Child Health Journal 15(5): 610-619. (PMCID: PMC3193986)
15          45.    Landale, Nancy S., Kevin J. A. Thomas, and Jennifer Van Hook. 2011. “The
     Living Arrangements of Children of Immigrants.” The Future of Children 21(1): 43-70. (PMCID:
16   PMC3241619)
17           46.    Van Hook, Jennifer and Weiwei Zhang. 2011. “Who Stays? Who Goes?
     Selective Emigration Among the Foreign Born.” Population Research and Policy Review
18   30(1): 1-24. (PMCID: PMC3367327)
19          47.    Van Hook, Jennifer and Michael Fix. 2011. “The Demographic Impacts of
     Repealing Birthright Citizenship.” Pp. 173-186 in Legal Briefs on Immigration Reform from 25 of
20   the Top Legal Minds in the Country, Volume 1, edited by Deborah Robinson and Mona Parsa.
     Robinson Omnimedia Publishing & Studios.
21
            48.     Van Hook, Jennifer and Elizabeth Baker. 2010. “Big Boys, Little Girls: Gender,
22   Acculturation, and Weight among Young Children of Immigrants.” Journal of Health and Social
     Behavior 51: 200-214. (PMCID: PMC3245318)
23
            49.    Van Hook, Jennifer. 2010. "Structure and Acculturation: Explaining Outcomes for
24   Children in Mexican American Families " pp. 145-154 in Growing up Latino: Health and
     Development of Children of Immigrants, edited by Nancy S. Landale, Susan M. McHale, and
25   Alan Booth. Washington, DC: Urban Institute Press.
26          50.    Balistreri, Kelly S. and Jennifer Van Hook. 2009. “Socioeconomic Status and
     Body Mass Index Among Latino Children of Immigrants and Children of Natives.” American
27   Journal of Public Health 99(12): 2238-2246. (PMCID: PMC2775779)
28
                                                    37
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 39 of 42


             51.    Zhang, Yuanting and Jennifer Van Hook. 2009. “Marital Dissolution among
 1   Interracial Couples.” Journal of Marriage and the Family 71: 95-107. (PMCID: PMC4183451)
 2          52.    Van Hook, Jennifer and Frank D. Bean. 2009. “Explaining Mexican-Immigrant
     Welfare Behaviors: The Importance of Employment Related Cultural Repertoires.” American
 3   Sociological Review 74(3): 423-444. (PMCID: PMC3906684)
 4          53.    Bean, Frank D., Cynthia Feliciano, Jennifer Lee, and Jennifer Van Hook. 2009.
     “The New U.S. Immigrants: How do they affect our Understanding of the African-American
 5   Experience?” The Annals 621: 202 – 220. (PMCID: PMC3244721)
 6          54.    Baker, Elizabeth, Kelly S. Balistreri, and Jennifer Van Hook. 2009. “Maternal
     Employment and Overweight among Latino Children of Immigrants and Children of Natives.”
 7   Journal of Immigrant and Minority Health 11(3): 158-167 (PMCID: PMC3305809).
 8          55.    Van Hook, Jennifer, Elizabeth Baker, and Claire Altman. 2009. “Does it begin at
     school or home? The institutional origins of overweight among young children of immigrants.”
 9   Pp. 205-224 in Immigration, Diversity, and Education, edited by Elena L. Grigorenko and Ruby
     Takanishi. New York: Routledge/Taylor and Francis Group.
10
            56.     Van Hook, Jennifer and Frank D. Bean. 2009. “Immigrant Welfare Receipt:
11   Implications for Immigrant Settlement and Integration.” Pp. 93-122 in Immigrants and Welfare:
     The Impact of Welfare Reform on America’s Newcomers, Michael Fix and Kirin Kalia (eds.).
12   Russell Sage Foundation: New York.
13          57.  Buelow, Victoria and Jennifer Van Hook. 2008. “Timely Immunization Series
     Completion Among Children of Immigrants.” Journal of Immigrant and Minority Health 10(1):
14   37-44 (PMCID: PMC3298969).
15           58.    Brown, Susan L., Jennifer Van Hook, and Jennifer E. Glick. 2008. "Generational
     Differences in Cohabitation and Marriage in the U.S." Population Research and Policy Review
16   27(5): 531-550. (PMCID: PMC3242441)
17          59.     Glick, Jennifer E. and Jennifer Van Hook. 2008. “Through Children’s Eyes:
     Families and Households of Latino Children in the United States,” pp. 72-86 in Latinos/as in the
18   United States: Changing the Face of América, edited by Havidán Rodríguez and Cecilia
     Menjivar. New York: Springer.
19
           60.    Van Hook, Jennifer, and Jennifer E. Glick. 2007. “Immigration and Living
20   Arrangements: Moving Beyond Economic Need Versus Acculturation.” Demography 44(2): 225-
     249.
21
            61.    Van Hook, Jennifer, and Jason Snyder. 2007. “Immigration, Ethnicity, and the
22   Loss of White Students From California Public Schools, 1990-2000.” Population Research and
     Policy Review 26: 259-277.
23
            62.   Van Hook, Jennifer and Kelly S. Balistreri. 2007. “Immigrant Generation,
24   Socioeconomic Status, and Economic Development of Countries of Origin: A Longitudinal Study
     of BMI among Children.” Social Science and Medicine 65: 976-989.
25
           63.    Ryabov, Igor K. and Jennifer Van Hook. 2007. “School Segregation and Academic
26   Achievement among Latino Adolescents.” Social Science Research 36(2): 767-788.

27         64.    Van Hook, Jennifer, Weiwei Zhang, Frank D. Bean, and Jeffrey Passel. 2006.
     “Foreign-born Emigration: A New Approach and Estimates Based on Matched CPS Files.”
28   Demography 43(2): 361-382.
                                              38
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 40 of 42


          65.    Van Hook, Jennifer, Susan K. Brown, and Frank D. Bean. 2006. “For Love or
 1   Money? Welfare Reform and Immigrant Naturalization.” Social Forces 85(2): 643-666.
 2           66.    Van Hook, Jennifer and Kelly Stamper Balistreri. 2006. “Ineligible Parents,
     Eligible Children: Food Stamps Receipt, Allotments and Food Insecurity among Children of
 3   Immigrants.” Social Science Research 35(1): 228-251.
 4        67.     Van Hook, Jennifer, Susan L. Brown, and Maxwell Kwenda. 2004. “A
     Decomposition of Trends in Poverty Among Children of Immigrants.” Demography 41(4): 649-
 5   670.
 6           68.     Balistreri, Kelly and Jennifer Van Hook. 2004. “The more things change the more
     they stay the same: Mexican Naturalization Before and After Welfare Reform.” International
 7   Migration Review 38(Spring): 113-130.
 8           69.   Van Hook, Jennifer. 2003. “Welfare Reform’s Chilling Effects on Non-citizens:
     Changes in Non-citizen Recipiency or Shifts in Citizenship Status?” Social Science Quarterly
 9   84(3): 613-631.
10          70.    Van Hook, Jennifer. 2003. “Easier Said Than Done: A Review of Migration
     Theory: Talking Across Disciplines.” Journal of American Ethnic History 22(3): 92-93.
11          71.     Bean, Frank D., Gillian Stevens, and Jennifer Van Hook. 2003. “Immigration and
12   Immigrant Welfare Receipt.” In Frank D. Bean and Gillian Stevens, Americas Newcomers and
     the Dynamics of Diversity. New York: Russell Sage and ASA Arnold Rose Monograph Series.
13   (winner of the American Sociological Association’s 2003 Otis Dudley Duncan book award)

14         72.     Van Hook, Jennifer. 2002. “Immigration and African American Educational
     Opportunity: The Transformation of Minority Schools” Sociology of Education 75(2): 169-189.
15            73.    Van Hook, Jennifer, and Kelly Balistreri. 2002. “Diversity and Change in the
16   Institutional Context of Immigrant Adaptation: California Schools 1985-2000.” Demography
     39(4): 639-654.
17          74.    Glick, Jennifer E. and Jennifer Van Hook. 2002. “Parents’ Coresidence with Adult
     Children: Can Immigration Explain Racial and Ethnic Variation?” Journal of Marriage and the
18
     Family 64: 240-253.
19           75.    Bean, Frank D., Rodolfo Corona, Rodolfo Tuiran, Karen Woodrow-Lafield,
     and Jennifer Van Hook. 2001. “Circular, Invisible, and Ambiguous Migrants: Components
20
     of Difference in Estimates of the Number of Unauthorized Mexican Migrants in the United
21   States.” Demography 38(3): 411-422.
            76.     Van Hook, Jennifer. 2000. “SSI Eligibility and Participation Among Elderly
22
     Naturalized Citizens and Noncitizens,” Social Science Research 29: 51-69.
23          77.    Van Hook, Jennifer and Michael Fix. 2000. “A Profile of the Immigrant Student
     Population.” Pp. 9-33 in Jorge Ruiz DeVelasco, Michael Fix and Toni Clewell (eds.), Overlooked
24   and Underserved: Immigrant Children in U.S. Secondary Schools. The Urban Institute Press:
25   Washington, D.C.
            78.    Van Hook, Jennifer, Jennifer E. Glick, and Frank D. Bean. 1999. “Public
26   Assistance Receipt among Immigrants and Natives: How the Unit of Analysis Affects Research
27   Findings,” Demography 36(1): 111-120.

28
                                                    39
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 41 of 42


               a. 2007. Reprinted in Diane Kholos Wysocki (ed.), Readings in Social Research
 1                Methods, third edition. Stamford, CT: Wadsworth Group.
 2             b. 2001. Reprinted pp. 84-98 in Diane Kholos Wysocki (ed.), Readings in Social
                  Research Methods. Stamford, CT: Wadsworth Group.
 3
            79.     Van Hook, Jennifer and Frank D. Bean. 1999. “The Growth in Noncitizen SSI
 4   Caseloads 1979-1996: Aging Versus New Immigrant Effects,” Journal of Gerontology: Social
     Sciences 54(1): S16-S23.
 5
            80.     Bean, Frank D., Jennifer Van Hook and Mark Fossett. 1999. “Immigration, Spatial
 6   and Economic Change, and African American Employment,” pp. 31-63 in Frank D. Bean and
     Stephanie Bell-Rose (eds.), Immigration and Opportunity: Race, Ethnicity, and Employment in
 7   the United States. New York: Russell Sage Foundation.
 8           81.    Glick, Jennifer E. and Jennifer Van Hook. 1998. “The Mexican Origin Population
     of the United States in the Twentieth Century,” pp. 571-586 in Migration Between Mexico and
 9   the United States, Research Reports and Background Materials, Mexico City and Washington,
     D.C.: Mexican Ministry of Foreign Affairs and U.S. Commission on Immigration Reform.
10
            82.     Van Hook, Jennifer and Frank D. Bean. 1998. “Estimating Unauthorized
11   Migration to the United States: Issues and Results,” pp. 511-550 in Migration Between Mexico
     and the United States, Research Reports and Background Materials, Mexico City and
12   Washington, D.C.: Mexican Ministry of Foreign Affairs and U.S. Commission on Immigration
     Reform.
13
             83.    Van Hook, Jennifer and Frank D. Bean. 1998. “Estimating Underenumeration
14   among Unauthorized Mexican Migrants to the United States: Applications of Mortality
     Analyses,” pp. 551-570 in Migration Between Mexico and the United States, Research Reports
15
     and Background Materials, Mexico City and Washington, D.C.: Mexican Ministry of Foreign
16   Affairs and U.S. Commission on Immigration Reform.
            84.   Van Hook, Jennifer V. W. and Frank D. Bean. 1998. “Welfare Reform and SSI
17   Receipt among Immigrants in the United States,” pp. 139-158 in H. Kurthen, J. Fijalkowski, and
18   G. Wagner (eds.), Immigration, Citizenship, and the Welfare State. Greenwich, CT: JAI Press.
             85.   Glick, Jennifer E., Frank D. Bean, and Jennifer V.W. Van Hook. 1997.
19   “Immigration and Changing Patterns of Extended Family Household Structure in the United
20   Status: 1970-1990,” Journal of Marriage and the Family 59 (February): 177-191.
            86.    Bean, Frank D., Robert G. Cushing, Charles Haynes, and Jennifer V.W. Van
21   Hook. 1997. “Immigration and the Social Contract,” Social Science Quarterly 78(2): 249-268.
22             a. 1999. Reprinted in C. Zelinsky (ed.), Readings: Racial and Ethnic Groups in
                  America. Dubuque, Iowa: Kendall Hunt Publishing.
23
               b. 1999. Reprinted in C. Ellison and A. Martin (eds.), Race and Ethnic Relations in
24                the United States: Readings for the 21st Century. Los Angeles: Roxbury Publishing
                  Company.
25
             87.    Bean, Frank D., Jennifer V.W. Van Hook and Jennifer E. Glick. 1997. “Country of
26   Origin, Type of Public Assistance and Patterns of Welfare Recipiency Among U.S. Immigrants
     and Natives,” Social Science Quarterly 78(2): 432-451.
27

28
                                                   40
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
     Case 4:19-cv-04975-PJH Document 102-2 Filed 09/18/19 Page 42 of 42


            88.    Van Hook, Jennifer V.W., Frank D. Bean and Jennifer E. Glick. 1996. “The
 1   Development and Assessment of Census-Based Measures of AFDC and SSI Recipiency,”
     Journal of Economic and Social Measurement 22(1): 1-23.
 2
            89.    Bean, Frank D., Ruth R. Berg, and Jennifer V. W. Van Hook. 1996.
 3   “Socioeconomic and Cultural Incorporation and Marital Disruption Among Mexican Americans,”
     Social Forces 75(2): 593-617.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  41
     AMEND. DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                    Case No. 4:19-cv-04975-PJH
